DETAILED ACTION
Status of the Application
	Claims 1-2, 5, 7-27 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A preliminary amendment of claims 1, 5, 14, addition of claims 26-27 and cancellation of claims 3-4, 6 as submitted in a communication filed on 6/22/2022 are acknowledged.
Applicant’s election with traverse of Group I, claims 1-2, 5, 7, 14, drawn to a decarboxylase comprising an amino acid sequence at least 80% identical to the polypeptide of SEQ ID NO: 2, the election of SEQ ID NO: 20, and the election of the single position 51 and the substitution K51P as submitted in a communication filed on 6/22/2022 are acknowledged. 
Applicant’s traverse is on the ground that Chaillou et al. fails to include or disclose the presence of a K51P substitution such as required by claims 1 and 5.  Therefore, Applicant is of the opinion that Chaillou et al. do not teach the special character of the shared technical features iterated in the pending claims.  Applicant also argues that the search required for the polypeptide of claim 1 necessarily overlaps with the search required for a polynucleotide encoding the polypeptide and methods for preparing such polypeptide.  Applicant states that one of the criteria for a proper election of species requirement is that there must be a serious burden on the Examiner if restriction is not required.  Applicant states that a search for the elected embodiment necessarily overlaps with the search required for the other members of the recited Markush group.  Applicant states that when it comes to Markush groupings, an election is meant to search as a starting point for search and examination of the claim.  Applicant states that the Markush grouping recited in the claims is proper according to MPEP § 803.02.  
Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement as it relates to Groups I-III.   The special technical feature shared by the inventions set forth in the claims which were the subject of the restriction requirement is a decarboxylase which has at least 80% sequence identity to the polypeptide of SEQ ID NO: 2, which was shown by Chaillou et al. to be known in the prior art since Chaillou et al. discloses a tyrosine decarboxylase which meets the required sequence identity limitation as this decarboxylase is  90% sequence identical to the polypeptide of SEQ ID NO: 2.  See alignment previously provided.  Therefore, the restriction requirement which is based on the claims as presented at the time the restriction requirement was issued is deemed proper.  With regard to the argument that the K51P substitution is the special technical feature shared by the different inventions, it is noted that the term “K51P” implies that a lysine at position 51 has been substituted with a proline.  Each of the polypeptides recited in claim 1 and some of the polypeptides of claim 5(i), such as SEQ ID NO: 20, already have a proline at position 51, thus not having “a substitution” at position 51 of a lysine residue to a proline residue.  In addition, claim 5 refers to a variant of the polypeptide of SEQ ID NO: 22 having at least 80% sequence identity and the K51P substitution.  However, position 51 of SEQ ID NO: 22 comprises a threonine at position 51.  Thus, one cannot have a K51P substitution in the polypeptide of SEQ ID NO: 22 because there is no lysine at position 51 that can be substituted with a proline residue at that position.   Thus, the special technical feature linking inventions I-III is still a decarboxylase which has at least 80% sequence identity to the polypeptide of SEQ ID NO: 2, which does not make a contribution over the prior art as evidenced by Chaillou et al.  	With regard to the argument that the search required for the polypeptide of Invention I necessarily overlaps with the search required for a polynucleotide encoding the polypeptide and methods for preparing such polypeptide, it is noted that the restriction was required under 35 USC 121 and 372 in accordance with 37 CFR 1.499 and 1.475.  The criteria for restriction during the national stage is unity of invention (37 CFR 1.499) and not whether there is a burden of search on the Examiner to examine all the claimed inventions.  While the Examiner is not arguing that the restriction requirement is proper because searching all of the claimed inventions would impose an undue burden on the Office, it is noted that it would be erroneous to assume that literature disclosing a polypeptide would necessarily disclose a polynucleotide encoding said polypeptide or a method to recombinantly produce said polypeptide.  For example, a reference can disclose the isolation of a protein without providing its amino acid sequence.  Such reference would not provide a polynucleotide encoding said protein or the amino acid sequence that would be required to create a polynucleotide encoding said protein so that it can be recombinantly produced.  In addition, a comprehensive search of all the inventions would require sequence, patented/non-patented literature, as well as class/subclass searches which may not be co-extensive, therefore imposing an undue burden on the Office.  The requirement as it relates to Groups I-III is deemed proper and therefore is made FINAL.  
 Upon conducting a complete search of the polypeptide of SEQ ID NO: 20, it has been found that that the polypeptides of SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104 differ from the polypeptide of SEQ ID NO: 20 by no more than 4 substitutions.  In the interest of advancing prosecution, in addition to the polypeptide of SEQ ID NO: 20, all of the polypeptides of SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104 will be examined.  The restriction requirement among the polypeptides of SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104 is hereby withdrawn.
New claims 26-27 are directed to the elected invention.  Claims 8-13, 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/2022.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to CHINA 201810302720.1 filed on 04/05/2018.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/CN2019/080901 filed on 04/01/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 5 (claims 2, 7, 14, 26-27 dependent thereon) are objected to due to the recitation of “SEQ ID NOs: A, B….”.  The term should be amended to recite SEQ ID NO: A, B,…”. See 37 CFR 1.821 (d). Appropriate correction is required. 
 Claim 7 is objected to due to the recitation of “…solid material by covalent chemical method or….wherein the polypeptide is an engineered decarboxylase polypeptide according to claim 1”.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite “…solid material by a covalent chemical method”.  Since the engineered decarboxylase polypeptide has been defined in claim 1, the claim should be amended to recited “wherein the polypeptide is the engineered decarboxylase polypeptide according to claim 1”.  Appropriate correction is required.
Claim 14 is objected to due to the recitation of “….the engineered decarboxylase polypeptide according to claim 1, wherein said decarboxylase catalyst comprises cells or culture fluid containing the decarboxylase polypeptides”.  To be consistent with the language used in the claim and the language of independent claim 1, the term should be amended to recite “….the engineered decarboxylase polypeptide according to claim 1, wherein said decarboxylase catalyst comprises cells or culture fluid containing the decarboxylase polypeptide”.   Appropriate correction is required. 
Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 26.  The polynucleotide of SEQ ID NO: 19 encodes the polypeptide of SEQ ID NO: 20.  Therefore, the polypeptide of claim 26 is the same as the polypeptide of SEQ ID NO: 27.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is indefinite in the recitation of “wherein said polypeptide comprises an amino acid sequence having (i) at least 80% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 4, 6, 8, …….22……and 104, and (ii) a K51P amino acid substitution relative to said amino acid sequence selected in (i)” for the following reasons.  The term “a K51P amino acid substitution relative to said amino acid sequence selected in (i)” is unclear and confusing because there is no selection of an amino acid sequence required by the claim.  Therefore, there is no amino acid sequence selected in (i).  In addition, even if one were to interpret the term as requiring the replacement of a lysine residue at position 51 of any of SEQ ID NO: 4, 6, 8….or 104 with a proline residue, it is noted  that approximately 30 of the sequences recited in part (i) of claim 5 already have a proline at position 51 so that no substitution could take place.  In addition, SEQ ID NO: 22 comprises a threonine at position 51 so there cannot be a substitution of a lysine residue for a proline residue.   If the intended limitation is the presence of a proline residue at the position corresponding to position 51 of the polypeptide of SEQ ID NO: 2, the claim should be amended accordingly.  For examination purposes, it will be assumed that the claim requires the polypeptide to have a proline residue at the position corresponding to position 51 of the polypeptide of SEQ ID NO: 2. Correction is required. 
Claim 14 is indefinite in the recitation of “….obtained by culturing a host cell comprising an expression vector, which comprises a polynucleotide encoding the engineered decarboxylase polypeptide according to claim 1, wherein said decarboxylase catalyst comprises cells or culture fluid containing the decarboxylase polypeptides, or an article processed therewith, further wherein the article is an extract obtained by isolating or purifying a decarboxylase from the extract, or an immobilized product obtained by immobilizing transformant cell, an extract thereof, or isolated product of the extract” for the following reasons.  The term “article processed therewith” is completely unclear and confusing because one cannot determine which article or process is being referred to, or what is being processed to obtain the article.  In addition, the term  “wherein the article is an extract obtained by isolating or purifying a decarboxylase from the extract” is unclear because while the preamble states that the article is an extract, the remainder of the phrase appears to indicate that the article is a component of the extract.   As such, it is unclear how the article is a composition and a component of the same composition at the same time. Moreover, the term “a decarboxylase” implies that the extract comprises any decarboxylase and not necessarily the decarboxylase of claim 1.  As such, the breadth of the claim is broader in scope than that of the claim from which it depends since the catalyst could comprise a different decarboxylase from that of claim 1.  The term “or an immobilized product obtained by immobilizing transformant cell, an extract thereof, or isolated product of the extract” is unclear because one cannot determine how the phrase limits the catalyst. As written, it is unclear if the catalyst is intended to be an immobilized cell that comprises the decarboxylase polypeptide of  claim 1 or if the catalyst is intended to be an immobilized product that comprises the decarboxylase polypeptide of claim 1. For examination purposes, it will be assumed that the claim is directed to a decarboxylase catalyst that comprises (a) the decarboxylase polypeptide of claim 1, or (b) a cell that comprises the decarboxylase polypeptide of claim 1.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claim 5 is directed in part to a genus of proteins having decarboxylase activity, wherein said proteins have at least 80% sequence identity to the polypeptide of SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104, wherein said proteins have a proline at the position corresponding to position 51 of the polypeptide of SEQ ID NO: 2.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	There is a significant amount of structural variability with respect to the members of the genus of proteins required by the claim. While the specification in the instant application discloses the structure of a limited number of variants of the polypeptide of SEQ ID NO: 2, which differ from the polypeptide of SEQ ID NO: 2 solely by no more than 5 substitutions (SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104),  it provides no clue as to the structural elements required in any decarboxylase as claimed, nor does it teach which structural elements of the protein of SEQ ID NO: 2, or any of the proteins recited in the claim, are required in any decarboxylase.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO:  4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104, having the recited % sequence identity have decarboxylase activity.
	The claims encompass a large genus of proteins which are substantially unrelated in structure.  A polypeptide having 80% sequence identity with any of the polypeptides of  SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104 allows for any combination of 125 amino acid modifications within SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104 (125 = 0.2x621; SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104 each have 621 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants that result solely from substitutions and have 80% amino acid sequence identity to any one of the polypeptides of SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104 is 621!x19125/(621-125)!/125!  or 7.62x10293 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural feature, i.e., 80% sequence identity, is not representative of all the members of the genus of decarboxylases recited since there is no information as to which are the structural elements within any of the polypeptides of  SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claim such that the desired decarboxylase activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the decarboxylases claimed. 
	Due to the fact that the specification only discloses a limited number of species of the genus of decarboxylases required by the claims, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a decarboxylase that comprises an amino acid sequence selected from SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104, as well as and a decarboxylase catalyst comprising a decarboxylase having an amino acid sequence selected from SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104, does not reasonably provide enablement for variants of the polypeptides of SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104 having decarboxylase activity and 80% sequence identity to any one of the polypeptides of SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claim 5 broadly encompasses decarboxylases which are at least 80% sequence identical to any one of the polypeptides of SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104.  The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements within the polypeptides of  SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104 that are required and those that can be modified to obtain the extremely large number of variants  having decarboxylase activity required by the claim.   In the instant case, the specification enables a decarboxylase that comprises an amino acid sequence selected from SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104, and a decarboxylase catalyst comprising a decarboxylase having an amino acid sequence selected from SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104. 
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses variants of the polypeptide of SEQ ID NO: 2 having at most 5 amino acid substitutions compared to the polypeptide of SEQ ID NO: 2, wherein said variants are the polypeptides of  SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104, as working examples.  However, the specification fails to provide any clue as to the structural elements required in any decarboxylase, including those structural features within SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, or 104 can be modified and those that should be present for a variant having the recited % sequence identity to display the same decarboxylase activity as that of the polypeptides of SEQ ID NO: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, and 104. No correlation between structure and function has been presented.  	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of decarboxylases,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any decarboxylase.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 2 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of decarboxylases to structural modifications and the extent of such tolerance.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with decarboxylase activity.   In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and decarboxylase activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Allowable Subject Matter
The subject matter of claims 1-2, 7, 26-27 appears to be allowable over the prior art of record.

Conclusion
No claim is in condition for allowance. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
July 15, 2022